DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gossweiler, III (2015/0195624, of record) [Gossweiler] in view of Kwan (2013/0340006, of record) and Guntupalli et al. (2013/0283317) [Guntupalli].
Regarding claims 1, 16, and 17, Gossweiler discloses a method comprising: at an electronic device:
receiving, via one or more input devices, an input corresponding to a request to view information about a plurality of content items available for viewing on the electronic device (paragraph 0025); and
in response to receiving the input corresponding to the request to view information about the plurality of content items available for viewing on the electronic device, displaying, on a display, a user interface including: in a first region of the user interface, a first plurality of representations corresponding to channels available for viewing on the electronic device (fig. 1A), including:
a first representation of a first channel, the first representation of the first channel including live broadcast video from a first content item that is currently being broadcasted live on the first channel (fig. 1A, first channel in region 120); and
a second representation of a second channel, different than the first channel, the second representation of the second channel including live broadcast video from a second content item that is currently being broadcasted live on the second channel (fig. 1A, a second channel in region 120); and
in a second region of the user interface, different than the first region of the user interface, one or more representations corresponding to one or more collections of episodic content available for viewing on the electronic device (fig. 1A, region 116, see paragraph 0027).

In an analogous art, Kwan teaches presenting program guide content in a mosaic form where multiple instances of live broadcast content are displayed simultaneously, assisting a user in quickly finding live broadcast content of interest (paragraphs 0035-0036).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Gossweiler to include presenting program guide content in a mosaic form where multiple instances of live broadcast content are displayed simultaneously, assisting a user in quickly finding live broadcast content of interest, as taught by Kwan.
Gossweiler and Kwan fail to disclose a respective representation of the one or more representations associated with a first collection of episodic content is selectable to initiate a process to display a given episode of the first collection of episodic content, the given episode not currently being broadcast live, wherein the process to display the given episode of the first 
In an analogous art, Guntupalli discloses a program guide wherein a user input associated with selection of episodic content (fig. 11 DVR button 1100) is selectable to initiate a process to display a given episode of the first collection of episodic content, the given episode not currently being broadcast live, wherein the process to display the given episode of the first collection of episodic content includes displaying a landing page associated with the first collection of episodic content, different from a first user interface, that includes a second plurality of representations of a plurality of episodes from a first season of the first collections of episodic content that are selectable to display respective episodes of the first collections of episodic content, and in response to receiving a respective user input, the landing page includes a third plurality of representations of a plurality of episodes from a second season of the first collection of episodic content that are selectable to display a respective episode from the second season of the first collection of episodic content (Interface consists of a set of collapsible folders which display episode collections by season, where expansion of a ‘season 1’ folder displays all available episodes for season 1, and expansion of a ‘season 2’ folder would further display all available episodes for season 2, see fig.11 and paragraphs 0043-0044).


Regarding claims 2, 3, 19, 20, 34, and 35, Gossweiler, Kwan, and Guntupalli disclose the method, device, and computer readable storage medium of claims 1, 16, and 17, wherein the input corresponding to the request to view information about a plurality of content items available for viewing on the electronic device was received while the electronic device was playing video content on the display, and displaying the user interface comprises displaying the user interface overlaid on the video content while the video content continues playing (Kwan, paragraph 0035).



Regarding claims 6, 23, and 38, Gossweiler, Kwan, and Guntupalli disclose the method, device, and computer readable storage medium of claims 1, 16, and 17, wherein the first plurality of representations corresponding to channels and the one or more representations corresponding to one or more collections of episodic content include at least one representation that is at least partially not displayed on the display (Gossweiler, paragraph 0028).

Regarding claims 7, 24, and 39, Gossweiler, Kwan, and Guntupalli disclose the method, device, and computer readable storage medium of claims 1, 16, and 17, wherein the user interface includes a plurality of rows of representations, including:
a first row of representations, including the first plurality of representations corresponding to channels, a second row of representations, including the one or more representations corresponding to one or more collections of episodic content, corresponding to a collection of episodic content category of content, and a third row of representations corresponding to a second category of content, different than the collection of episodic content category of content (Gossweiler, paragraph 0032).


Examiner takes official notice that selectively displaying only movies in a particular portion of an EPG was notoriously well known in the art at the time of invention.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method, device, and computer readable storage medium of Gossweiler, Kwan, and Guntupalli to include the second category of content specifically corresponds to a movies category of content.

Regarding claims 9, 26, and 41, Gossweiler, Kwan, and Guntupalli disclose the method, device, and computer readable storage medium of claims 1, 16, and 17, further comprising:
while displaying the user interface, receiving, via the one or more input devices, a sequence of one or more inputs directed at a representation, in the user interface, corresponding to content; and in response to receiving the sequence of one or more inputs directed at the representation corresponding to content: in accordance with a determination that the representation corresponding to content is a respective representation of the first plurality of representations corresponding to a respective channel available for viewing on the electronic device, displaying, on the display, live broadcast video from a respective content item that is currently being broadcasted live on the respective channel (Gossweiler, live broadcast with no need to time-shift, paragraph 0035); and


Regarding claims 10-12,14-15, 27-29,31-32, 42-44, and 46-47, Gossweiler, Kwan, and Guntupalli disclose the method, device, and computer readable storage medium of claims 9, 26, and 41, wherein displaying, on the display, the landing page corresponding to the respective collection of episodic content includes displaying, on the display, a representation of a current episode from a current season of the collection of episodic content, without displaying a representation of another episode of the collection of episodic content (Gossweiler, requires pressing the "more" button to see additional episodes, paragraph 0028, wherein selection of any individual episode allows it to be viewed, paragraph 0035).

Regarding claims 13, 30, and 45, Gossweiler, Kwan, and Guntupalli disclose the method, device, and computer readable medium of claims 10, 27, and 42, further comprising: while displaying, on the display, the landing page, receiving, via the one or more input devices, an input corresponding to a request to play the current episode from the current season of the collection of episodic content; and in response to receiving the input corresponding to the request to play the current episode, playing the current episode (Gossweiler paragraph 0035).



Regarding claims 49 and 50, Gossweiler, Kwan, and Guntupalli disclose the method of claim 1, wherein before receiving the respective user input, the user interface does not include the third plurality of representations of the plurality of episodes from the second season of the first collection of episodic content (a second season would have to be selected to expand the respective folder) and the landing page does not include representations of content not associated with the first collection of episodic content (Guntupalli fig. 11 landing page 1110).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421